        CASE 0:20-cr-00141-DWF-TNL Doc. 41 Filed 10/23/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                          Case No. 20-cr-141 (DWF/TNL)

                     Plaintiff,

 v.                                                             ORDER

 Lyndon Aukeem Swarn,

                     Defendant.


      This matter comes before the Court on Defendant Lyndon Aukeem Swarn’s Motion

for Continuance of Motion Hearing and to Exclude Speedy Trial Time, ECF No. 38.

Defendant has also filed a Statement of Facts for Motion to Exclude Time, ECF No. 39.

Defendant states that, when the parties met and conferred for the upcoming motions

hearing scheduled for October 28, 2020, “[t]he Government indicate[d] it is prepared to

file a Superseding Indictment.” ECF No. 38 at 1. Defendant states that additional

discovery will need to be produced and reviewed, additional motions to suppress will be

filed, and previously motions may need to be amended as a result. The parties are also

discussing possible resolution of this matter. Defendant therefore moves for a continuance

of the October 28 motions hearing. The Government has no objection to the requested

continuance.   In subsequent email correspondence with the Court, the parties have

indicated that a continuance of three weeks is appropriate under the circumstances.

      Additionally, as previously stated, see generally ECF No. 36, beginning on March

13, 2020, and continuing thereafter, the Honorable John R. Tunheim, Chief District Judge


                                            1
           CASE 0:20-cr-00141-DWF-TNL Doc. 41 Filed 10/23/20 Page 2 of 5




for the United States District Court for the District of Minnesota, has issued a series of

General Orders in connection with the COVID-19 pandemic, addressing, among other

things, criminal proceedings and trials. 1 General Order No. 18 was entered on August 27,

2020. See generally In re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19, Gen. Order No. 18 (D. Minn. Aug. 27, 2020).

         General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act.

        General Order No. 18, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and extending the COVID-19

peacetime emergency through September 11, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance. This Court is aware and takes note of General Order
No. 19, which went into effect on September 26, 2020. This Order extends the Court’s authorization to conduct certain
criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the emergency created
by the COVID-19 outbreak continues to materially affect the functioning of court operations in the District of
Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,
Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
        CASE 0:20-cr-00141-DWF-TNL Doc. 41 Filed 10/23/20 Page 3 of 5




Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19

Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilities impacting

the abilities of pretrial detainees to consult with legal counsel and appear in-person at a

U.S. Courthouse; (5) the Bureau of Prisons’ modified operations affecting inmate

movement; and (6) the interests of the health of courtroom participants and court staff, the

constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. See also Gen. Order No. 19. Specifically, General Order No. 18

states the following concerning the Speedy Trial Act:

              Where appropriate, the presiding judge may enter orders in
              individual cases to extend deadlines and exclude time under
              the Speedy Trial Act. The presiding judge may extend
              deadlines and exclude time under the Speedy Trial Act in cases
              even when certain proceedings are held using
              videoconferencing or telephone conferencing to address delays
              attributable to COVID-19.

       The Court previously inquired whether Defendant consented to conducting the

criminal motions hearing using videoconferencing. ECF Nos. 15, 32. And, Defendant

previously indicated through counsel that he declined to consent to videoconferencing for

the criminal motions hearing. ECF No. 33. Defendant has now indicated through counsel

that he consents to videoconferencing for the criminal motions hearing. ECF No. 40.

Accordingly, consistent with the health and safety protocols of this Court and the facility

in which Defendant is detained, the criminal motions hearing will now be held by

                                             3
        CASE 0:20-cr-00141-DWF-TNL Doc. 41 Filed 10/23/20 Page 4 of 5




videoconference on November 20, 2020.

       Therefore, pursuant to 18 U.S.C. § 3161(h), the Court finds that the ends of justice

served by granting such a continuance outweigh the best interests of the public and

Defendant in a speedy trial and such continuance is necessary to provide Defendant and

his counsel reasonable time necessary for effective preparation and to make efficient use

of the parties’ resources. Additionally, for the reasons addressed in General Order Nos. 18

and 19 and the well-documented concerns regarding COVID-19, the Court finds that,

pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by granting the

continuance outweigh the best interests of the public and Defendants in a speedy trial. The

Court further finds that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice

would result if time were not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.     Defendant’s Motion for Continuance of Motion Hearing and to Exclude

Speedy Trial Time, ECF No. 38, is GRANTED.

       2.     The period of time from October 20 through November 20, 2020, shall be

excluded from Speedy Trial Act computations in this case.

       3.     The criminal motions hearing is continued to November 20, 2020, at 2:00

p.m., and will occur by ZOOMGOV videoconferencing technology. Login information

will be provided to counsel closer to the hearing date.




                                             4
        CASE 0:20-cr-00141-DWF-TNL Doc. 41 Filed 10/23/20 Page 5 of 5




      4.    The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge Donovan W. Frank to confirm the new trial date.




Date: October   22 , 2020                                  s/ Tony N. Leung
                                                    Tony N. Leung
                                                    United States Magistrate Judge
                                                    District of Minnesota


                                                    United States v. Swarn
                                                    Case No. 20-cr-141 (DWF/TNL)




                                         5
